—Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered February 4, 2000, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 22 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The jury reasonably could have inferred intent to cause serious physical injury based on evidence of defendant’s conduct before, during and after the shooting of the victim, including the fact that defendant followed the victim and another person into a store, shoved the victim against a counter, turned and pointed a gun at her chest and fired a shot, which struck the victim in the arm as she pushed the gun away (see People v Kenward, 266 AD2d 155). Defendant’s assertion that the gun discharged only because the victim pushed it away is unsupported by the record. Concur — Nardelli, J.P., Tom, Mazzarelli, Buckley and Ellerin, JJ.